         Case 20-30967 Document 311 Filed in TXSB on 05/29/20 Page 1 of 17




                       UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

                                         §
In re:                                   §   Chapter 11
                                         §
WATSON GRINDING &                        §   Case No. 20-30967 (MI)
MANUFACTURING CO.                        §
                                         §
             Debtors                     §
                                         §
In re:                                   §   Chapter 11
                                         §
WATSON VALVE SERVICES, INC.              §   Case No. 20-30968 (MI)
                                         §
                                         §
             Debtor.                     §

         JANUARY 24 CLAIMANTS COMMITTEE’S EMERGENCY MOTION FOR
                    APPOINTMENT OF CHAPTER 11 TRUSTEES

THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU. IF YOU
OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY CONTACT THE MOVING
PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE MOVING PARTY CANNOT
AGREE, YOU MUST FILE A RESPONSE AND SEND A COPY TO THE MOVING
PARTY. YOU MUST FILE AND SERVE YOUR RESPONSE WITHIN 21 DAYS OF THE
DATE THIS MOTION WAS SERVED ON YOU. YOUR RESPONSE MUST STATE WHY
THE MOTION SHOULD NOT BE GRANTED. IF YOU DO NOT FILE A TIMELY
RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT FURTHER NOTICE TO
YOU. IF YOU OPPOSE THE MOTION AND HAVE NOT REACHED AN AGREEMENT,
YOU MUST ATTEND THE HEARING. UNLESS THE PARTIES AGREE OTHERWISE,
THE COURT MAY CONSIDER EVIDENCE AT THE HEARING AND MAY DECIDE
THE MOTION AT THE HEARING.

EMERGENCY RELIEF HAS BEEN REQUESTED. IF THE COURT CONSIDERS THE
MOTION ON AN EMERGENCY BASIS, THEN YOU WILL HAVE LESS THAN 21 DAYS
TO ANSWER. IF YOU OBJECT TO THE REQUESTED RELIEF OR IF YOU BELIEVE
THAT THE EMERGENCY CONSIDERATION IS NOT WARRANTED, YOU SHOULD
FILE AN IMMEDIATE RESPONSE.

PLEASE NOTE THAT ON MARCH 24, 2020, THROUGH THE ENTRY OF GENERAL
ORDER 2020-10, THE COURT INVOKED THE PROTOCOL FOR EMERGENCY
PUBLIC HEALTH OR SAFETY CONDITIONS.

IT IS ANTICIPATED THAT ALL PERSONS WILL APPEAR TELEPHONICALLY AND
ALSO MAY APPEAR VIA VIDEO AT THIS HEARING. AUDIO COMMUNICATION

                                         1
10584948v2
       Case 20-30967 Document 311 Filed in TXSB on 05/29/20 Page 2 of 17




WILL BE BY USE OF THE COURT’S REGULAR DIAL-IN NUMBER. THE DIAL-IN
NUMBER IS +1 (832) 917-1510. YOU WILL BE RESPONSIBLE FOR YOUR OWN
LONG-DISTANCE CHARGES. YOU WILL BE ASKED TO KEY IN THE
CONFERENCE ROOM NUMBER. JUDGE ISGUR’S CONFERENCE ROOM NUMBER
IS 954554.

PARTIES MAY PARTICIPATE IN ELECTRONIC HEARINGS BY USE OF AN
INTERNET CONNECTION. THE INTERNET SITE IS WWW.JOIN.ME. PERSONS
CONNECTING BY MOBILE DEVICE WILL NEED TO DOWNLOAD THE FREE
JOIN.ME MOTION.

ONCE CONNECTED TO WWW.JOIN.ME, A PARTICIPANT MUST SELECT “JOIN A
MEETING”. THE CODE FOR JOINING THIS HEARING BEFORE JUDGE ISGUR IS
“judgeisgur”. THE NEXT SCREEN WILL HAVE A PLACE FOR THE PARTICIPANT’S.

To the Honorable Marvin Isgur,
United States Bankruptcy Judge:

        The Official Committee of January 24 Claimants (the “Committee”) files this Emergency

Motion for Appointment of Chapter 11 Trustees (the “Motion”).

                                          SUMMARY

        1.     At the first day hearing, the Court immediately recognized that there were certain

inherent conflicts of interest between the estates of Watson Grinding & Manufacturing Co.

(“WGM”) and Watson Valve Services, Inc. (“WVS”), and ordered that separate counsel be

retained by each Debtor. Those conflicts continue to exist and have ripened to such a degree that

the Committee believes the estates can no longer function without the appointment of independent

fiduciaries.

        2.     John Watson is the majority owner of both WGM and WVS, but until the last two

weeks all decision making authority for the Debtors rested in Bob White, the chief operating

officer. To that end, Mr. White signed both Debtors’ schedules and statements of financial affairs

and appeared as the companies’ representative at their meetings of creditors. This arrangement

came to a screeching halt in Mid-May. Specifically, after employing an investment banker to

explore a sale of WVS, John Watson struck a side deal with a prospective bidder, which provided

                                                2
10584948v2
       Case 20-30967 Document 311 Filed in TXSB on 05/29/20 Page 3 of 17




a $1 million payment directly to Watson in the form of a “non-compete.” Thereafter, Bob White

and his son submitted a competing higher bid through a newly formed entity to acquire WVS’s

assets. Immediately upon learning of the competing bid, John Watson retaliated against Bob White

and his son by terminating their employment with both Debtors, effectively removing Bob White

as the estates’ representative and supplanting himself in those roles.

       3.      Since John Watson’s unilateral termination of Bob White and appointment of

himself as the sole estate “fiduciary,” things have been amiss. The Debtors actions and approach

to routine matters have been marred by delay, inconsistency and conflict. The Debtors’ counsel,

who the Committee firmly believes is making every effort to ensure that the Debtors are exercising

their fiduciary duties, are being asked to take positions that run directly contrary to the interests of

the estates and pursue objectives that benefit insiders at the expense of creditors and fly in the face

of the fiduciary responsibilities afforded estate representatives. In sum, the Committee believes

that John Watson is incapable of fulfilling his fiduciary duties to the estates. Instead of maximizing

the value of the estates, he is focused on maximizing his personal recovery and protecting his and

his children’s interest. For the reasons set forth below, the Committee requests the Court appoint

chapter 11 trustees in both the WGM and WVS cases.

                        BASIS FOR EMERGENCY CONSIDERATION

       4.      WVS filed an emergency motion seeking to provide significant bid protections to

Mogas Industries, Inc. (“Mogas”) on less than 24 hours’ notice in order to protect the Mogas offer,

which (as modified) includes a $300,000 payment to him individually and employment for his son,

from being outbid by the Whites who have submitted a competing bid to purchase WVS. Despite

the fact that the motion for bid procedures was filed without Mogas having even submitted a signed

APA, Mogas informed WVS late last night that it would withdraw its offer if WVS agreed to the



                                                   3
10584948v2
       Case 20-30967 Document 311 Filed in TXSB on 05/29/20 Page 4 of 17




Committee’s request to continue the hearing just one day to Friday, May 29th. At the hearing on

the motion to approve bid procedures, the Court directed the United States Trustee to investigate

whether a chapter 11 trustee should be appointed. Accordingly, emergency consideration of this

Motion is appropriate.

                                  JURISDICTION AND VENUE

       5.        This Court has jurisdiction over these cases pursuant to 28 U.S.C. § 1334. This is a

core proceeding under 28 U.S.C. § 157(b)(2)(A). Venue is proper in this district pursuant to 28

U.S.C. § 1408.

                                          BACKGROUND

       6.        In the early morning of January 24, 2020, a tragic explosion occurred at the WGM

thermal spray coating facility. As a result, numerous parties began filing lawsuits in state court

against the Debtors arising out of the January 24 incident.

       7.        On February 6, 2020 (the “Petition Date”), the Debtors each commenced a case by

filing a petition for relief under chapter 11 of the Bankruptcy Code (the “Bankruptcy Case”). Both

the Debtors continue to operate their business and manage their properties as a debtor in possession

pursuant to section 1107(a) and 1108 of the Bankruptcy Code.

       8.        On February 21, 2020, the United States Trustee for the Southern District of Texas

(the “U.S. Trustee”) appointed the Committee in the WGM case pursuant to sections 1102(a) and

1102 (b)(1) of the Bankruptcy Code. The Committee consists of the following claimants: (i) Travis

Horton, (ii) Massiel Nunez, (iii) Houston Corvette Service, (iv) Margarita Flores, (v) Phillip

Burnam, (vi) Janette Thomas, and (vii) Gerardo Castorena, Jr.

       9.        As the Court is aware, the Committee has been concerned with John Watson’s

involvement in this case since it discovered his role in modifying the “loss payee” designation on



                                                  4
10584948v2
          Case 20-30967 Document 311 Filed in TXSB on 05/29/20 Page 5 of 17




the Debtors’ insurance policies only days before the petition date—for the benefit of an entity

owned by his children (KMHJ Ltd.).

          10.   Until recently, the Committee’s concerns were partially alleviated by the Debtors’

representation that John Watson was not involved in the day-to-day operation of the estates, Bob

White was the designated “estate representative” and Drew McManigle was being retained as the

Debtors’ financial advisor. Consistent with these representations, Bob White, the Debtors’ chief

operating officer, signed the petitions, the statements of financial affairs, the schedules and the

first day declarations for both Debtors. For all practical purposes, until recently, Bob White was

the Debtors representative and was making substantially all decisions related to these bankruptcy

cases.1

          11.   On May 14, 2020, however, WVS received a letter of intent from Mogas to

purchase WVS’ assets which included a non-compete agreement to be executed by John Watson.

The Committee has not seen this LOI, but, based on the JB Valve objection, John Watson would

have directly received $1 million from Mogas under this offer in exchange for executing the non-

compete.

          12.   On May 15, 2020, WGM’s counsel provided the Committee with a copy of an

unexecuted asset purchase agreement for WVS’ assets from JB Valve LLC (“JB Valve”), an entity

created by Bob and Jason White for the purpose of attempting to acquire WVS’ assets. JB Valve

offered a substantially higher amount to be paid to the WVS estate than the Mogas bid, and its

offer did not involve any side agreement with John Watson. To the contrary, the JB Valve bid

seems premised on the Whites making a clean break with the Watsons.




1
 WGM is owned approximately 63.8% by John Watson and 36.2% by the Whites. WVS is owned 70% by John
Watson and 30% by the Whites.

                                                  5
10584948v2
       Case 20-30967 Document 311 Filed in TXSB on 05/29/20 Page 6 of 17




       13.     Immediately upon receipt of the JB Valve APA, on May 15, 2020, John Watson

terminated the employment of Bob and Jason White from both Debtors in clear retaliation for

having undermined the insider kickback associated with the original Mogus offer.

       14.     Since John Watson’s unilateral termination of the Whites, and self-promotion to

“estate representative,” the Debtors have pivoted dramatically on numerous important issues in

these cases. First, the Debtors and the Committee were in the process of negotiating non-

controversial motions related to bar date noticing, procedures for allowing lawsuits to serve as

proofs of claim and related relief to ensure efficiencies and due process in these cases. Until days

ago, these motions appeared to be largely agreed to by the Debtors and, in fact, were going to be

filed as joint motions. However, on the eve of filing the motions, John Watson and his counsel

interjected themselves into the negotiations and demanded modifications clearly aimed at limiting

notice and potential claims against WVS. The only logical explanation for such requests is John

Watson’s belief that directing claims away from WVS and towards WGM increases the likelihood

of a “surplus” in the WVS estate—which directly benefits him personally.

       15.     By way of further example, the Debtors previously filed a Motion to Pay Watson

Grinding Receivables Collected on Watson Grinding’s Behalf seeking authorization WVS to pay

$515,494.12—an amount which was paid to WVS by a customer for work performed by WGM.

This motion was filed at a time when Bob White was still in control of the Debtors. Following

White’s termination by John Watson, WVS’ counsel notified the Committee’s counsel that John

Watson was threatening to inexplicably withdraw the motion because John Watson did not want

the funds to be transferred out of WVS to WGM. While counsel appears to have talked John

Watson out of this position (the Court entered an order granting the Motion on May 27, 2020), this




                                                 6
10584948v2
       Case 20-30967 Document 311 Filed in TXSB on 05/29/20 Page 7 of 17




is a further example of Debtors’ counsel continued struggles to ensure a clearly conflicted estate

representative is fulfilling his fiduciary duties.

        16.     Finally, just before 1:00 p.m. on May 27, 2020—and apparently at John Watson’s

direction, WVS filed an emergency motion seeking approval of bid procedures and bid protections

for Mogas on a modified LOI (Doc. No. 183) (the “Bid Procedures Motion”). According to

footnote 1 in the Bid Procedures Motion, Mogas had not yet submitted a signed APA to WVS

when the motion was filed. The Bid Procedures Motion was set on less than 24 hours’ notice for

8:30 a.m. on May 28, 2020.

        17.     The Committee’s counsel immediately requested WVS to continue the hearing for

at least one day so the Committee could evaluate the motion and the parties could continue to

negotiate potential global case resolutions less drastic than the appointment of a chapter 11 trustee,

such as limiting and terminating exclusivity. WVS’ counsel originally agreed to continue the

hearing and informed the Court’s case manager of this decision. Later that evening, WVS’ counsel

informed the Committee’s counsel that WVS could not agree to continue the hearing because

Mogas threatened to pull its offer unless WVS went forward on the Bid Procedures Motion at 8:30

a.m. on May 28, 2020.

        18.     The Bid Procedures Motion seeks approval of an APA with Mogas (which no party

in interest has seen and was not even included in WVS’ exhibit list for the hearing) and bid

protections for Mogas in the form of a $100,000 break-up fee, a $75,000 expense reimbursement,

and a $50,000 minimum initial overbid. The Bid Procedures Motion discloses that Mogas’ offer

includes $300,000 to be paid to John Watson personally in exchange for a non-compete and a

consulting agreement for an undisclosed sum for John Watson Jr. (Doc. No. 183 at p. 12).




                                                     7
10584948v2
       Case 20-30967 Document 311 Filed in TXSB on 05/29/20 Page 8 of 17




                                      RELIEF REQUESTED

        19.     Bankruptcy courts will leave a debtor in possession of its assets and business only

when current management “can be depended upon to carry out the fiduciary responsibilities of a

trustee.” See Commodity Futures Trading Comm’n v. Weintraub, 471 U.S. 343, 355 (1985). The

Court can appoint a trustee either based on a finding of cause (11 U.S.C. § 1104(a)(1)) or based

on it being in the interest of creditors (11 U.S.C. § 1104(a)(2)). Although section 1104(a)(l)

expressly identifies four bases upon which “cause” may be found—fraud, dishonesty,

incompetence and gross mismanagement—these enumerated grounds are not exhaustive, merely

illustrative. See, e.g., In re Cajun Elec., 191 B.R. at 661 (“It is clear that the grounds for cause are

not limited to those enumerated in section 1104(a)(1).”).

        20.     The determination of whether cause exists to appoint a chapter 11 trustee is highly

fact-intensive and requires the court to consider “whether the totality of the circumstances warrant

appointment of a trustee.” In re Sundale, Ltd., 400 B.R. 890, 900 (Bankr. S.D. Fla. 2009) (citing

In re Sharon Steel Corp., 871 F.2d 1217, 1228 (3d Cir. 1989)). Even if the Court does not find

that “cause” exists to appoint a chapter 11 trustee under section 1104(a)(1), the Court has wide

discretion to appoint a trustee under section 1104(a)(2) where, as here, doing so is in the best

interests of the parties and the estate. See also In re Cajun Elec. Power Cooperative, Inc., 191

B.R. 659, 661 (M.D. La. 1995) (“[u]nder [section 1104(a)(2)], there is a flexible standard for the

Court to follow”).

        21.     In exercising its discretion to appoint a trustee under section 1104(a)(2), the Court

may consider many factors, including: (i) the trustworthiness of the debtor; (ii) the debtor in

possession’s past and present performance and prospects for the debtor’s rehabilitation; (iii) the

confidence, or lack thereof, of the business community and of creditors in present management;

and (iv) the benefits derived by the appointment of a trustee, balanced against the cost of the

                                                   8
10584948v2
        Case 20-30967 Document 311 Filed in TXSB on 05/29/20 Page 9 of 17




appointment. See, e.g., In re Cajun Elec., 191 B.R. at 661-62 (listing factors); In re Ionosphere

Clubs. Inc., 113 B.R. 164, 168 (Bankr. S.D.N.Y. 1990) (same).

        22.      The totality of circumstances, as articulated above, evidence that John Watson is

not capable of fulfilling his fiduciary duties and is putting his personal and familial interests ahead

of the interests of creditors. From the Committee’s standpoint, the Court need only look at John

Watson’s immediate and unilateral termination of Bob White as the estates’ representative upon

his submission of a competing/superior bid that did not provide a $1 million kickback to John

Watson personally. This alone establishes that John Watson simply does not have the estate’s

interests in mind and is willing to retaliate against anyone who gets in the way of his personal

agenda. John Watson’s motivations are further evidenced by both his and his counsel’s attempts

at thwarting the legitimate objectives of estate professionals for John Watson’s personal benefit.

The Committee is concerned, based on extensive communications with Debtors’ counsel, that

estate professionals are being placed in the untenable position of answering to a client

representative whose interests are not aligned with the fiduciary responsibilities of the Debtors.

Given the state of the Debtors’ business, the likely sale of the Debtors’ only operating assets and

the millions of dollars of claims asserted against the estates, John Watson cannot be left in charge.2

                                               CONCLUSION

        23.      Accordingly, the Committee respectfully requests that the Court enter orders

appointing chapter 11 trustees in both cases and grant the Committee any other relief to which they

may be entitled.




2
  As further indication of the inherent conflicts existing between the two estates, on May 8, 2020, WGM’s insurance
defense counsel sent a demand letter to WVS’ insurance defense counsel stating WGM’s position that it is a named
insured under $26 million of WVS insurance policies. To date, the insurance companies have not responded to the
tender letter. If they deny coverage, WGM may have to assert claims against WVS and also file an action for
declaratory relief against the insurance companies and WVS to have this Court determine the coverage issue.

                                                        9
10584948v2
       Case 20-30967 Document 311 Filed in TXSB on 05/29/20 Page 10 of 17




       Dated: May 29, 2020.

                                             Respectfully submitted,

                                             PORTER HEDGES LLP

                                             /s/ Joshua W. Wolfshohl
                                             Joshua W. Wolfshohl
                                             State Bar No. 24038592
                                             Aaron J. Power
                                             State Bar No. 24058058
                                             1000 Main Street, 36th Floor
                                             Houston, Texas 77002
                                             (713) 226-6000
                                             (713) 226-6248 (fax)
                                             jwolfshohl@porterhedges.com
                                             apower@porterhedges.com

                                             COUNSEL FOR THE OFFICIAL COMMITTEE
                                             OF JANUARY 24 CLAIMANTS


                             CERTIFICATE OF CONFERENCE

        Committee counsel discussed the Motion and the relief sought with counsel for both
Debtors prior to filing this Motion. The Debtors informed the Committee that they intend to
promptly convene a board meeting following the filing of this Motion to determine the Debtors’
position on the Motion.

                                                    /s/ Aaron J. Power
                                                    Aaron J. Power

                                CERTIFICATE OF SERVICE

       This will certify that a true and correct copy of the foregoing document was forwarded by
U.S. First Class Mail and via electronic transmission to all registered ECF users appearing in the
case on May 29, 2020.

                                             /s/ Joshua W. Wolfshohl
                                             Joshua W. Wolfshohl




                                               10
10584948v2
                                       SERVICE
                Case 20-30967 Document 311 FiledLIST
                                                 in TXSB on 05/29/20 Page 11 of 17
ERIN E JONES                       STEPHEN DOUGLAS STATHAM
CHRISTOPHER R MURRAY                                                  ASTRO ALLOYS INC
                                   OFFICE OF US TRUSTEE
JONES MURRAY & BEATTY LLP                                             9155 EMMOTT RD
                                   515 RUSK STE 3516
4119 MONTROSE STE 230                                                 HOUSTON TX 77040
                                   HOUSTON TX 77002
HOUSTON TX 77006

BAKER BOTTS LLP                    C&M TECHNOLOGIES GROUP INC         EARL M JORGENSEN
910 LOUISIAN ST STE 3200           350 NORTH SAINT PAUL ST            6201 LUMERDALE RD
HOUSTON TX 77002                   DALLAS TX 75201                    HOUSTON TX 77092


                                                                      HUNTER CHEMICAL LLC
GULFCO FORGE COMPANY               HALCO METALS
                                                                      220 COMMERCE DR
6817 INDUSTRIAL RD                 9611 TELGE RD
                                                                      STE 200
HOUSTON TX 77005                   HOUSTON TX 77095
                                                                      FORT WASHINGTON PA 19034


LINEAGE ALLOYS                     MATHESON TRI-GAS                   NORTH AMERICAN HOGANAS CO
1901 ELLIS SCHOOL RD               166 KEYSTONE DR                    111 HOGANAS WA
BAYTOWN TX 77521                   MONTGOMERYVILLE PA 18936           HOLLSOPPLE PA 15935



NORTON ROSE FULBRIGHT              PARRISH INTERNATIONAL INC          SCOTT STAINLESS SPECIALITIES
1301 MCKINNEY ST STE 1500          PO BOX 468                         501 GEORGIA AVENUE
HOUSTON TX 77010                   HEMPSTEAD TX 77445                 SOUTH HOUSTON TX 77587


                                   THYSSENKRUPP
TECHNICAL ENGINEERING LLC                                             TRICOR METALS
                                   ATTN: GENERAL COUNSEL
100 CHAPEL RD                                                         3517 N LOOP 336 W
                                   111 W JACKSON BLVD
MANCHESTER CT 6042                                                    CONROE TX 77304
                                   CHICAGO IL 60604

                                                                      WEBB INDUSTRIAL LLC
VICTORY METALS                     VINATECH ENGINEERING
                                                                      2433 LOFTON TERRACE
4125 HOLLISTER RD                  7747 FORMULA PLACE
                                                                      FORT WORTH TX 76109
HOUSTON TX 77080                   SAN DIEGO CA 92121


                                   TEXAS CAPITAL BANK                 INTERNAL REVENUE SERVICE
WATSON VALVE SERVICES INC
                                   C/O TIMOTHY MILLION                CENTRALIZED INSOLVENCY
4525 GESSNER RD
                                   600 TRAVIS ST                      OPERATION
HOUSTON TX 77041
                                   HOUSTON TX 77002                   PO BOX 7346
                                                                      PHILADELPHIA, PA 19101-7346
INTERNAL REVENUE SERVICE           RICHARD A KINCHELOE                ABIGAIL RUSHING RYAN AAG
300 E 8TH ST                       ASSISTANT UNITED STATES ATTORNEY   OFFICE OF THE AG OF TEXAS
MAIL STOP 5026AUS                  SOUTHERN DISTRICT OF TEXAS         BANKRUPTCY & COLLECTIONS DIV
AUSTIN TX 78701                    1000 LOUISIANA ST STE 2300         PO BOX 12548-MC 008
                                   HOUSTON TX 77002                   AUSTIN TX 78711-2548
JASON B BINFORD
OFFICE OF THE AG OF TEXAS          MICHAEL I. RAMIREZ                 J SCOTT DOUGLASS
BANKRUPTCY & COLLECTIONS DIV       MCCOY LEAVITT ET. AL.              1811 BERING DR STE 420
P O BOX 12548-MC 008               20726 STONE OAK PKWY STE 116       HOUSTON TEXAS 77057
AUSTIN TEXAS 78711-2548            SAN ANTONIO, TEXAS 78232
                Case 20-30967 Document 311 Filed in TXSB on 05/29/20 Page 12 of 17
MUHAMMAD AZIZ                      HENRY FLORES                     KENNETH M KROCK
ABRAHAM WATKINS NICHOLS            RAPP & KROCK PC                  RAPP & KROCK PC
SORRELS AGOSTO AZIZ & STOGNER      1980 POST OAK BLVD STE 1200      1980 POST OAK BLVD STE 1200
800 COMMERCE ST                    HOUSTON TEXAS 77056              HOUSTON TEXAS 77056
HOUSTON TEXAS 77002
JOHN P DILLMAN                     JARROD B MARTIN                  KATE H EASTERLING
LINEBARGER GOGGAN BLAIR &          MCDOWELL HETHERINGTON LLP        MCDOWELL HETHERINGTON LLP
SAMPSON LLP                        1001 FANNIN STE 2700             1001 FANNIN STE 2700
PO BOX 3064                        HOUSTON TX 77002                 HOUSTON TX 77002
HOUSTON TX 77253-3064
                                                                    HOLLAND N O’NEIL
AVISHAY MOSHENBERG                 ERIKA L MORABITO
                                                                    FOLEY & LARDNER LLP
MCDOWELL HETHERINGTON LLP          FOLEY & LARDNER LLP
                                                                    2021 MCKINNEY AVENUE STE 1600
1001 FANNIN STE 2700               3000 K ST NW STE 600
                                                                    DALLAS TX 75201
HOUSTON TX 7700                    WASHINGTON DC 20007

RANDALL J POELMA JR                WILLIAM T SEBESTA                BRUCE J RUZINSKY
DOYEN SEBESTA & POELMA LLLP        DOYEN SEBESTA & POELMA LLLP      JACKSON WALKER LLP
450 GEARS RD STE 350               450 GEARS RD STE 350             1401 MCKINNEY ST STE 1900
HOUSTON TX 77067                   HOUSTON TX 77067                 HOUSTON TX 77010


                                                                    TAYLOR R ROMERO
ELIZABETH C FREEMAN                RYAN E CHAPPLE
                                                                    CAIRN & SKARNULIS PLLC
JACKSON WALKER LLP                 CAIRN & SKARNULIS PLLC
                                                                    400 W 15TH ST STE 900
1401 MCKINNEY ST STE 1900          400 W 15TH ST STE 900
                                                                    AUSTIN TX 78701
HOUSTON TX 77010                   AUSTIN TX 78701

                                   ABIGAIL RUSHING RYAN AAG         JASON B BINFORD
RANDY W WILLIAMS                                                    OFFICE OF THE AG OF TEXAS
                                   OFFICE OF THE AG OF TEXAS
BYMAN & ASSOCIATES PLLC                                             BANKRUPTCY & COLLECTIONS DIV
                                   BANKRUPTCY & COLLECTIONS DIV
7924 BRDWAY STE 104                                                 P O BOX 12548-MC 008
                                   PO BOX 12548-MC 008
PEARLAND TX 775                                                     AUSTIN TEXAS 78711-2548
                                   AUSTIN TX 78711-2548
                                                                    ANNA DEAN KAMINS
L LEE THWEATT
                                   JOSEPH D TERRY                   KAMINS LAW FIRM PLLC
ONE GREENWAY PLAZA STE 100
                                   ONE GREENWAY PLAZA STE 100       2925 RICHMOND AVENUE STE 1200
HOUSTON TX 77046-0102
                                   HOUSTON TX 77046-0102            HOUSTON TX 77098

                                                                    JUAN A SOLIS
STEPHEN R WALKER                   GREGORY J FINNEY
                                                                    LAW OFFICES OF MANUEL SOLIS PC
LAW OFFICES OF MANUEL SOLIS PC     LAW OFFICES OF MANUEL SOLIS PC
                                                                    6657 NAVIGATION BLVD
6657 NAVIGATION BLVD               6657 NAVIGATION BLVD
                                                                    HOUSTON TX 77011
HOUSTON TX 77011                   HOUSTON TX 77011

                                                                    MATTHEW O GREENBERG
BYRON C ALFRED                     RYAN H ZEHL
                                                                    ZEHL & ASSOCIATES PC
2019 WICHITA ST                    ZEHL & ASSOCIATES PC
                                                                    2700 POST OAK BLVD STE 1000
HOUSTON TX 77004                   2700 POST OAK BLVD STE 1000
                                                                    HOUSTON TX 77056
                                   HOUSTON TX 77056

                                   GREGORY F COX                    MICHAEL DOWNEY
MATT L MARTIN
                                   MOSTYLN LAW                      MOSTYLN LAW
ZEHL & ASSOCIATES PC
                                   3810 WEST ALABAMA ST             3810 WEST ALABAMA ST
2700 POST OAK BLVD STE 1000
                                   HOUSTON TX 77027                 HOUSTON TX 77027
HOUSTON TX 77056
               Case 20-30967 Document 311 Filed in TXSB on 05/29/20 Page 13 of 17

CATHRYN J SCHEXNAIDER                                                 MATHEW MENDOZA
                                   CHANCE A MCMILLAN
MOSTYLN LAW                                                           MCMILLAN FIRM PLLC
                                   MCMILLAN FIRM PLLC
3810 WEST ALABAMA ST                                                  440 LOUISIANA ST STE 1200
                                   440 LOUISIANA ST STE 1200
HOUSTON TX 77027                                                      HOUSTON TX 77002-1691
                                   HOUSTON TX 77002-1691

ANTHONY G BUZBEE                   CHRISTOPHER J LEAVITT              RYAN S PIGG
JP MORGAN CHASE TOWER              JP MORGAN CHASE TOWER              JP MORGAN CHASE TOWER
600 TRAVIS ST STE 7300             600 TRAVIS ST STE 7300             600 TRAVIS ST STE 7300
HOUSTON TX 77002                   HOUSTON TX 77002                   HOUSTON TX 77002


JOHN J. RUTTER                     KARL P LONG
                                                                      BILAAL BADAT
ROETZEL & ANDRESS, LPA             800 COMMERCE ST
                                                                      4151 SOUTHWEST FWY STE 320
222 SOUTH MAIN STREET              HOUSTON TX 77002
                                                                      HOUSTON TX 77027
AKRON, OH 44308

MARTY HERRING                                                         MICHAEL TATE BARKLEY
                                   CAMERON R TEBO
MARTY HERRING & ASSOCIATES                                            BAIN & BARKLEY
                                   MARTY HERRING & ASSOCIATES
1616 S VOSS RD STE 890                                                14090 SOUTHWEST FWY STE 450
                                   1616 S VOSS RD STE 890
HOUSTON TX 77057                                                      SUGAR LAND TX 77478
                                   HOUSTON TX 77057

KARL R SCHNEIDER                   BRETT ANTHONY                      ADAM ANTHONY
BAIN & BARKLEY                     ANTHONY PETERSON LLP               ANTHONY PETERSON LLP
14090 SOUTHWEST FWY STE 450        500 NORTH WATER ST STE 1000        500 NORTH WATER ST STE 1000
SUGAR LAND TX 77478                CORPUS CHRISTI TX 78401            CORPUS CHRISTI TX 78401

                                                                      VINCE RYAN
DONALD PETERSON                    RUBEN BONILLA JR                   HARRIS COUNTY ATTORNEY
ANTHONY PETERSON LLP               BONILLA & CHAPPA PC                ENVIRONMENTAL GROUP
500 NORTH WATER ST STE 1000        2600 GESSNER RD STE 136            1019 CONGRESS 15TH FL
CORPUS CHRISTI TX 78401            HOUSTON TX 77080                   HOUSTON TX 77002
SARAH JANE UTLEY                   KATHY PORTER
HARRIS COUNTY ATTORNEY             AIR COMPLIANCE COORDINATOR         ROBERT S KWOK
                                   HARRIS COUNTY POLLUTION            9805 KATY FWY STE 850
ENVIRONMENTAL GROUP                CONTROL SVCS DEPT
1019 CONGRESS 15TH FLOOR                                              HOUSTON TX 77024
                                   101 SOUTH RICHEY STE H
HOUSTON TX 77002                   PASADENA TX 77506


                                   JOSHUA R LEAL                      ALEX P BOYLHART
J RYAN LOYA
                                   9805 KATY FWY STE 850              9805 KATY FWY STE 850
9805 KATY FWY STE 850
                                   HOUSTON TX 77024                   HOUSTON TX 77024
HOUSTON TX 77024

                                                                      JAMIL THOMAS
WILLIAM W HOKE (OF COUNSEL)        HUSEIN HADI
                                                                      SEDRICK STAGG
9805 KATY FWY STE 850              SEDRICK STAGG
                                                                      7100 REGENCY SQUARE BLVD STE 140
HOUSTON TX 77024                   7100 REGENCY SQUARE BLVD STE 140
                                                                      HOUSTON TX 77036
                                   HOUSTON TX 77036

CARNEGIE H MIMS III                                                   JOEL C SIMON
SEDRICK STAGG                      ERIC DICK LLM                      FERNELIUS SIMON MACE
                                                                      ROBERTSON PERDUE PLLC
7100 REGENCY SQUARE BLVD STE 140   3701 BROOKWOODS DR
                                                                      4119 MONTROSE BLVD STE 500
HOUSTON TX 77036                   HOUSTON TX 77092
                                                                      HOUSTON TX 77006
                Case 20-30967 Document 311 Filed in TXSB on 05/29/20 Page 14 of 17
                                   RYAN M PERDUE                    DEREK H POTTS
STEPHEN M FERNELIUS
                                   FERNELIUS SIMON MACE             POTTS LAW FIRM
FERNELIUS SIMON MACE
                                   ROBERTSON PERDUE PLLC
ROBERTSON PERDUE PLLC                                               3737 BUFFALO SPEEDWAY STE 1900
                                   4119 MONTROSE BLVD STE 500
4119 MONTROSE BLVD STE 500                                          HOUSTON TX 77098
                                   HOUSTON TX 77006
HOUSTON TX 77006

POTTS LAW FIRM                     MICHAEL J BINS                   RILEY L BURNETT JR
3737 BUFFALO SPEEDWAY STE 1900     POTTS LAW FIRM                   BURNETT LAW FIRM
HOUSTON TX 77098                   3737 BUFFALO SPEEDWAY STE 1900   3737 BUFFALO SPEEDWAY STE 1850
                                   HOUSTON TX 77098                 HOUSTON TX 77098


PEGAH RAHGOZAR                     LESTER B NICHOLS III             KURT B ARNOLD
2825 WILCREST DR STE 515           2825 WILCREST DR STE 515         ARNOLD & ITKIN LLP
HOUSTON TX 77045                   HOUSTON TX 77045                 6009 MEMORIAL DR
                                                                    HOUSTON TX 77007

JASON A ITKIN                      J KYLE FINDLEY                   KALA F SELLERS
ARNOLD & ITKIN LLP                 ARNOLD & ITKIN LLP               ARNOLD & ITKIN LLP
6009 MEMORIAL DR                   6009 MEMORIAL DR                 6009 MEMORIAL DR
HOUSTON TX 77007                   HOUSTON TX 77007                 HOUSTON TX 77007

ADAM D LEWIS
                                   CHRISTOPHER L BELL               GREGORY F COX
ARNOLD & ITKIN LLP
                                   GREENBERG TRAURIG LLP            MOSTYN LAW
6009 MEMORIAL DR
                                   1000 LOUISIANA ST STE 1700       3810 WEST ALABAMA ST
HOUSTON TX 77007
                                   HOUSTON TX 77002                 HOUSTON TX 77027

MICHAEL A DOWNEY                   CAROLINE L MAIDA                 MARY-OLGA LOVETT
MOSTYN LAW                         MOSTYN LAW                       GREENBERG TRAURIG LLP
3810 WEST ALABAMA ST               3810 WEST ALABAMA ST             1000 LOUISIANA ST STE 1700
HOUSTON TX 77027                   HOUSTON TX 77027                 HOUSTON TX 77002

PAUL B KERLIN                      CHRISTOPHER M LAVIGNE            KARL D BURRER
GREENBERG TRAURIG LLP              GREENBERG TRAURIG LLP            GREENBERG TRAURIG LLP
1000 LOUISIANA ST STE 1700         2200 ROSS AVE STE 5200           1000 LOUISIANA ST STE 1700
HOUSTON TX 77002                   DALLAS TX 75201                  HOUSTON TX 77002

JAMES R JONES                      JOHN V MCCOY
                                   MCCOY LEAVITT & LASKEY           ANA M ENE
4185 TECHNOLOGY FOREST BLVD
                                   N19 W242000 RIVERWOOD DR         CLARK LOVE & HUTSON PLLC
STE 160
                                   STE 125                          440 LOUISIANA STE 1700
THE WOODLANDS TX 77381             WAUKESHA WI 53188                HOUSTON TX 77002

MATHESON TRI-GAS INC               AUTOMATION PLUS
                                                                    ADAM D PEAVY
ATTN: GENERAL COUNSEL              ATTN: FRANK LOMELO
                                                                    CLARK LOVE & HUTSON PLLC
150 ALLEN RD - STE 302             8930 LAWNDALE ST STE F
                                                                    440 LOUISIANA STE 1700
BASKING RIDGE NJ 07920             HOUSTON TX 77012
                                                                    HOUSTON TX 77002

KEVIN M MADDEN                     MARK W MORAN                     ARC SPECIALTIES INC
LAW OFFICES OF KEVIN M MADDEN      MUNCK WILSON MANDALA LLP         ATTN: L DON KNIGHT
5225 KATY FWY STE 520              12770 COIT RD STE 600            8100 WASHINGTON STE 1000
HOUSTON TX 77007                   DALLAS TX 75251                  HOUSTON TX 77007
                  Case 20-30967 Document 311 Filed in TXSB on 05/29/20 Page 15 of 17
                                     CENTERPOINT ENERGY SERVICE          CENTERPOINT ENERGY SERVICES
ARC SPECIALTIES INC                  COMPANY LCC                         INC
                                     ATTN: GENERAL COUNSEL               ATTN: GENERAL COUNSEL
1730 STEBBINS DR
                                     1111 LOUISIANA ST 39TH FLOOR        1111 LOUISIANA ST
HOUSTON TX 7704                      HOUSTON TX 77002                    39TH FLOOR
                                                                         HOUSTON TX 77002
CENTERPOINT ENERGY RESOURCES
                                     CENTERPOINT ENERGY GAS
CORP                                                                     STM & ASSOCIATES
                                     SERVICES INC – NATURAL GAS
ATTN: GENERAL COUNSEL
                                     ATTN: GENERAL COUNSEL               8554 KATY FWY STE 112
1111 LOUISIANA ST 39TH FLOOR
                                     1111 LOUISIANA ST 39TH FLOOR        HOUSTON TX 77024
HOUSTON TX 77002
                                     HOUSTON TX 77002

3M                                   DETCON
                                                                         DETCON
3M CORPORATE HEADQUARTERS            3M CENTER BLDG 224-5N40
                                                                         3200 RESEARCH FOREST DR
2501 HUDSON RD                       SAINT PAUL MN 55144-1001
                                                                         THE WOODLANDS TX 77381-4219
MAPLEWOOD MN 55144

DETCON                                                                   FIRESTONE CRYOGENIC EQUIPMENT
                                     FIRESTONE CRYOGENIC EQUIPMENT
4055 TECHNOLOGY FOREST BLVD                                              ATTN: LINDA PLUMMER
                                     14954 EAST DR
THE WOODLANDS TX 77381                                                   12446 CUTTEN RD
                                     CONROE TX 77302-6600
                                                                         HOUSTON TX 77066

RADNOR                               OLDHAM A/K/A TELEDYNE GAS & FLAME   WESTERN INTERNATIONAL GAS &
AIRGAS INC                           AMERICAS – THE WOODLANDS            CYLINDER INC
259 NORTH RADNOR-CHESTER RD          DETCON INC                          ATTN: DENISE C HAUGEN
STE 100                              4055 TECHNOLOGY FOREST BLVD         7173 HIGHWAY 159 E PO BOX 668
RADNOR PA 19087-5283                 THE WOODLANDS TX 77381              BELLVILLE TX 77418

MILLER SCAMARDI AND CARRABA                                              NATIONAL ALLOY SOLUTIONS
                                     B-W GRINDING SERVICE, INC.          C/O GONZALEZ & ASSOCIATES
ATTN: DAVID MILLER
                                                                         ATTN: EDWARD GONZALEZ
6525 WASHINGTON AVE                  5807 NUNN ST.
                                                                         2205 FULTON ST
HOUSTON TEXAS 77007                  HOUSTON, TX 77087                   HOUSTON TX 77009

KENNAMETAL INC
                                                                         VERTECS
ATTN: MICHELLE R KEATING             TECHNICAL ENGINEERING LLC
                                                                         8402 RAYSON RD
525 WILLIAM PENN PLACE STE 3300      100 CHAPEL RD
                                                                         HOUSTON TX 77080
PITTSBURGH PA 15219                  MANCHESTER CT 06042

ABB
                                                                         AMERICAN EXPRESS
13609 INDUSTRIAL RD GATE 5           ACCUWELD INC.
                                                                         THREE WORLD FINANCIAL CENTER
COMPLEX 3G WEST                      845 BUSCHONG
                                                                         200 VESEY S
HOUSTON TX 77015                     HOUSTON, TX 77039-1001
                                                                         NEW YORK, NY 10285



BASS TOOL & SUPPLY, INC.             CARBIDE & METAL, C&M TECH LLC
                                                                         CORROSION MATERIALS
2300 FAIRWAY PARK DR.                7425 CARBIDE LANE
                                                                         22416 NETWORK PLACE
HOUSTON, TX 77092                    HOUSTON, TX 77040
                                                                         CHICAGO, IL 60673



GROVES INDUSTRIAL SUPPLY             GULF COAST METAL SALES              HOUSTON PLATING COMPANY LLP
7301 PINEMONT DR.                    PO BOX 7310                         PO BOX 418
HOUSTON, TX 77040                    HOUSTON, TX 77248                   SOUTH HOUSTON, TX 77587
                  Case 20-30967 Document 311 Filed in TXSB on 05/29/20 Page 16 of 17


LARK HEAT TREAT, INC.                LIBERTY FORGE, INC.                       MATHESON TRI-GAS, INC.
6640 MAYNARD                         PO DRAWER 1210                            10430 MULA ROAD
HOUSTON, TX 77041                    LIBERTY, TX 77575                         STAFFORD, TX 77477



MYERS TECHNOLOGY CO. LLC             NATIONAL SPECIALTY ALLOWS                 PARISH INTERNATIONAL, INC.
2150 TOUCHY AVE.                     18250 KEITH HARROW                        1075 ZACH RAD
ELK GROVE VILLAGE, IL 60007          HOUSTON, TX 77084                         HEMPSTEAD, TX 77445


                                     PT HUAYUE NICKEL COBALT
THYSSENKRUP MATERIALS, NA            GEDUNG WISMA MULIA LT. 41 JI              R&M FORGE & FITTINGS
                                     .JEND GATOT
10648 WEST LITTLE YORK RD            SUBROTO NO. 42, KUNINGAN BARAT, MAMPANG
                                                                               6455 WESCO WAY
HOUSTON, TX 77041                    PRAPATAN. 12710 JAKARTA,                  HOUSTON, TX 77041
                                     INDONESIA



RS MACHINE COMPANY, LLC              VERTECS                                   VICTORY METALS, LLC
6926 GUHN ROAD                       PO BOX 801523                             12335 KINGSRIDE LN
HOUSTON, TX 77040                    HOUSTON, TX 77280                         HOUSTON, TX 77024


                                                                               JACK SKAGGS
VINATECH INDUSTRIES, INC.            WEB INDUSTRIAL DIAMOND CO. INC.           JASON S. SCHULZE
5439 BRITTMORE RD.                   2117 N. HOUSTON AVE.                      LYONDELLBASELL TOWER
HOUSTON, TX 77041                    PEARLAND, TX 77581                        1221 MCKINNEY, STE. 2900
                                                                               HOUSTON, TEXAS 77010

                                                                               SCORE VALVE SERVICES INC.
ACCROSEAL                            MSO SEALS & GASKETS INC.
                                                                               BUILDING B
316 BRIGGS STREET                    4702 STEFFANI LANE
                                                                               6410 LANGFIELD ROAD
VICKSBURG, MI 49097                  HOUSTON, TX 77041
                                                                               HOUSTON, TX 77092


                                     WATSON VALVE SERVICES AUSTRALIA
THE NUT PLACE                                                                  AFCO
                                     13 LINK CRESENT
6605 GESSNER ROAD                                                              5600 NORTH RIVER ROADSUITE 400
                                     COOLUM BEACH, QUEENSLAND 4573
HOUSTON, TX 77040                                                              DES PLAINES, IL 60018


                                                                               AMUR HMP, LLC
AIV, LPL
                                     AMERICAN HELI-ARC                         5, MASHINOSTROITELIEI SHOSSE, AMURSK
7140 W. SAM HOUSTON PKWY N
                                     5009 PINEMONT DR                          KHABAROVSK KRAI, THE RUSSIAN
SUITE 100
                                     HOUSTON, TX 77092                         FEDERATION
HOUSTON, TX 77040
                                                                               682640


DIRECT BOLT AND SUPPLY               EGC ENTERPRISES                           GARLOCK SEALING TECH
7117 BELGOLDSUITE D                  140 PARKER CT                             13288 COLLECTION CENTER DR
HOUSTON, TX 77066                    CHARDON, OH 44024                         CHICAGO, IL 60693



GHX INDUSTRIAL LLC
                                     GRAINGER                                  HYTORC
3440 SOUTH SAM HOUSTON PARKWAY
                                     PO BOX 419267                             12420 TEXACO ROAD
SUITE 300
                                     KANSAS CITY, MO 64141                     HOUSTON, TX 77013
HOUSTON, TX 77047
                 Case 20-30967 Document 311 Filed in TXSB on 05/29/20 Page 17 of 17


INDUSTRIAL BEARING AND SERVICES     LAMONS GASKET COMPANY            SUHM SPRING WORKS, LTD
 PO BOX 41325                       7300 AIRPORT BLVD                14650 HEATHROW FOREST PARKWAY
HOUSTON, TX 77241                   HOUSTON, TX 77061                HOUSTON, TX 77032



SURFACE PREPARATION                 TEADIT                           U-LINE, INC.
5973 SOUTH LOOP EAST                10545 RED BLUFF ROAD             2200 S. LAKESIDE DRIVE
HOUSTON, TX 77033                   PASADENA, TX 77507               CHICAGO, IL 60693


                                                                     ERNEST P. GIEGER, JR.
UNIVERSE TECHNICAL TRANSLATE        VANAIRE INC                      BRENDAN P. DOHERTY
9225 KATY FREEWAYSUITE 400          840 CLARK DRIVE                  GIEGER, LABORDE & LAPEROUSE, LLC
HOUSTON, TX 77024                   GLADSTONE, MI 49837              5151 SAN FELIPE STREET, SUITE 750
                                                                     HOUSTON, TEXAS 77056

MATTHEW B. PROBUS
                                    JOHN ROBERT JONES
WAUSON | PROBUS                                                      Watson Grinding & Manufacturing Co.
                                    J. R. JONES LAW PLLC
ONE SUGAR CREEK CENTER BLVD.,                                        4525 Gessner Road
                                    6026 REMSON HOLLOW LANE
SUITE 880                                                            Houston, TX 77041
                                    KATY, TX 77494
SUGAR LAND, TEXAS 77478
